The Court,
in the charge directed the jury, in point of law, to confine the responsibility of the sureties, to a deficit occurring during the year ensuing the date of the bond. But if, from the evidence, they were satisfied that there was a deficit, during that year, they thought, that a verdict should be in favor of the commonwealth for the amount, (a) verdict for the defendants. (b)

 The condition of a bond, reciting that the defendants had agreed with the plaintiffs ,to collect their revenues “ from time to time, for twelve months,” and stipulating that “ at all times thereafter, during the continuance of such his employment, and for so long as he should continue to be employed” he would justly account and obey orders, &c., confines the obligation to the period of twelve months mentioned in the recital. Liverpool Water Works v. Atkinson, 6 East 507.1


 It may be proper to observe, that Mr. Baynton did not appear, nor take defence, *246in this suit: the proceedings to recover from him having been instituted on the settlement of the comptroller.


 But see Walters’ Appeal, 10 W. H. C. 146.